FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                   TENTH CIRCUIT                           October 13, 2011

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 ERIC GRIFFIN,

        Petitioner - Appellant,

 v.                                                           No. 11-3243
                                                    (D.C. No. 5:11-CV-03095-RDR)
 DEPARTMENT OF JUSTICE, BOP                                    (D. Kan.)
 Regional District; CCA OF NEVADA,
 JOHN DOES,

        Respondents - Appellees.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, MURPHY and MATHESON, Circuit Judges.


       Eric Griffin, a prisoner in Nevada appearing pro se, appeals the district court’s

dismissal of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The


       *After examining appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
district court dismissed Mr. Griffin’s petition after he failed to respond to its order to

show that (1) the court had jurisdiction over his claims, and (2) he stated a valid claim for

federal habeas corpus relief. We agree with the district court’s dismissal for lack of

jurisdiction and deny his appeal.

       Mr. Griffin is currently incarcerated in the State of Nevada. He filed a petition for

a writ of habeas corpus in the District of Kansas. He alleged, among other things, that

respondents and their agents stole his outgoing mail en route to the district court to cover

up his illegal detention; denied him medical attention for “a very complex matter,” which

he did not want part of the public record; denied him experts, witnesses, and the right to

testify; failed to fully investigate his claims; held him in illegal detention; and tried to

relocate him to avoid justice.

       The district court found that Mr. Griffin’s petition was deficient on multiple

grounds, including: improper venue and jurisdiction; improperly named respondents; and

failure to state a claim for federal habeas corpus relief. Its June 15, 2011 order gave Mr.

Griffin 20 days to show that his petition should not be dismissed for lack of jurisdiction,

improper venue, and failure to state a claim for federal habeas corpus relief. The district

court also dismissed Mr. Griffin’s outstanding motion to appoint counsel.

       Mr. Griffin never responded to the district court’s order. Instead, he submitted

numerous unrelated filings— a notice of interlocutory appeal from the district court’s

denial of his motion to appoint counsel and two “emergency motions.” Neither

emergency motion addressed the deficiencies in his petition for habeas corpus. Because
                                              -2-
of those deficiencies and his failure to cure them in response to the district court’s June

15, 2011 order, the district court dismissed Mr. Griffin’s petition for habeas corpus on

July 21, 2011.

       The district court properly dismissed Mr. Griffin’s petition because the court did

not have jurisdiction. “A petition under 28 U.S.C. § 2241 . . . must be filed in the district

where the prisoner is confined.” Howard v. U.S. Bureau of Prisons, 487 F.3d 808, 811

(10th Cir. 2007). Mr. Griffin filed his petition in the District of Kansas. But throughout

the course of these proceedings, Mr. Griffin has been incarcerated in Nevada.

Accordingly, the District of Kansas did not have jurisdiction. Mr. Griffin should have

filed his petition in the District of Nevada. We need not reach the other bases upon

which the district court dismissed Mr. Griffin’s petition. We AFFIRM the district court

and DISMISS Mr. Griffin’s appeal.

       The district court also stated “that any appeal is not taken in good faith, and any

motion to proceed in forma pauperis on appeal is denied because this action is frivolous.”

Griffin v. Dept. of Justice, No. 11-3095-RDR, at 3 (D. Kan. July 21, 2011) (unpublished

order). We agree with the district court and accordingly DENY Mr. Griffin’s motion to

proceed in forma pauperis.

                                           ENTERED FOR THE COURT



                                           Scott M. Matheson, Jr.
                                           Circuit Judge

                                             -3-